Exhibit 10.52

EXECUTIVE EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of November 5, 2013 (the “Effective Date”) by and between CORONADO
BIOSCIENCES, INC. (the “Company”) and KEVIN HORGAN, MD (the “Executive”). The
Company and Executive are hereinafter collectively referred to as the “Parties”,
and individually referred to as a “Party”.

RECITALS

WHEREAS the Company desires to employ Executive and Executive desires to accept
employment, on the terms and conditions set forth in this Agreement; and

WHEREAS, in his position, Executive will have access to confidential information
concerning the Company’s business, its customers and employees; and

WHEREAS, the Company wishes to protect itself from unauthorized use of this
information and to protect its investment in its employees, customer
relationships and confidential information.

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

AGREEMENT

1. EMPLOYMENT.

1.1 Title. Executive’s position shall be Chief Medical Officer, subject to the
terms and conditions set forth in this Agreement. In his capacity as Chief
Medical Officer, Executive shall report to the Company’s Chief Executive
Officer.

1.2 Term. The term of this Agreement shall begin on November 5, 2013, and shall
continue until it is terminated pursuant to Section 4 herein (the “Term”).

1.3 Duties. Executive shall do and perform all services, acts or things
necessary or advisable to manage and conduct the business of the Company and
that are normally associated with the position of Chief Medical Officer.
Executive’s performance of duties shall include execution of directives received
from the Chief Executive Officer related to the management and running of the
business. Executive will devote his full business time, attention, knowledge and
skills to the affairs of the Company and to his duties hereunder and will
perform such duties diligently and to the best of his ability. Notwithstanding
anything herein to the contrary, the offer letter dated September 26, 2013
whereby the Company offered employment to Executive, expressly contemplates a
situation whereby Executive may be prohibited by agreement with his former
employer, Soligenix, Inc., from participating in any Company program or
initiative in the area of pediatric Crohn’s disease for a period of two years.
For any period during which such restriction is in force, each of the Company
and Executive agree that Executive will not participate in any Company program
or initiative in the area of pediatric Crohn’s disease.



--------------------------------------------------------------------------------

1.4 Policies and Practices. The employment relationship between the Parties
shall be governed by this Agreement and by the policies and practices
established by the Company and/or the Company’s Board of Directors (the
“Board”), or any designated committee thereof. In the event that the terms of
this Agreement differ from or are in conflict with the Company’s policies or
practices or the Company’s Employee Handbook, this Agreement shall control.

1.5 Location. Unless the Parties otherwise agree in writing, during the Term,
Executive shall perform his duties as described in Section 1.3 primarily at his
home office. The Company may from time to time require Executive to travel
temporarily to other locations in connection with the Company’s business.

1.6 Background Check. Executive understands, acknowledges and agrees that the
Company’s offer of employment pursuant to this Agreement is contingent upon
satisfactory results of Executive’s background and credit check.

2. LOYALTY; RESTRICTIVE COVENANTS.

2.1 Loyalty. During the Term, Executive shall devote Executive’s full business
time, attention, knowledge and skills to the affairs of the Company and to his
duties hereunder, and will perform such duties diligently and to the best of his
ability.

2.2 Agreements Protecting Confidential and Proprietary Information. In
connection with and as a material condition of the Company’s decision to offer
Executive employment, Executive understands, acknowledges and agrees to promptly
execute and be bound by certain restrictive covenants during and after his
employment with the Company, as contained in the Company’s Proprietary
Information and Inventions Agreement (“PIIA”). A copy of the PIIA is attached to
this Agreement as Exhibit A. Executive acknowledges and agrees that his services
to the Company pursuant to this Agreement are unique and extraordinary and that
in the course of performing such services Executive shall have access to and
knowledge of significant confidential, proprietary, and trade secret information
belonging to the Company. Executive agrees that the provisions and restrictions
set forth in the PIIA are reasonable and necessary to protect the Company’s
legitimate business interests in its goodwill, its confidential, proprietary,
and trade secret information, and its investment in the unique and extraordinary
services to be provided by Executive pursuant to this Agreement.

2.3 Non-Competition and Non-Solicitation.

(a) Purpose. By signing this Agreement, Executive specifically agrees and
acknowledges that before entering into this Agreement, Executive had no
employment relationship with the Company and was not paid a regular salary
commensurate with the Base Salary; accordingly, Executive agrees and
acknowledges that the Company’s promise of new employment to Executive as its
Chief Medical Officer, in addition to any other consideration provided to
Executive by the Company, is adequate consideration to support Executive’s
promise not to engage in the activities described in this Section 2.3. Executive
and the Company understand and agree that the purpose of this Section 2.3 is
solely to protect the Company’s legitimate business interests, including, but
not limited to its confidential and proprietary information, customer
relationships and goodwill, and the Company’s competitive advantage, and is not
intended to impair, nor will it impair, Executive’s ability or right to work or
earn a living. Therefore, Executive agrees to be subject to restrictive
covenants under the following terms.



--------------------------------------------------------------------------------

(b) Definitions. As used in this Agreement, the following terms have the
meanings given to such terms below.

(i) “Affiliate” means, with respect to any specific entity, any other entity
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified entity.

(ii) “Business” means the business(es) in which the Company or its Affiliates
are or were engaged at the time of, or during the twelve (12) month period prior
to, the termination of Executive’s employment with the Company for any reason.

(iii) “Customer” means any person or entity who is or was a customer or client
of the Company or its Affiliates (A) at the time of, or during the twelve
(12) month period prior to, the termination of Executive’s employment with the
Company for any reason, or (B) at the time of, or during the twelve (12) month
period prior to, the termination of Executive’s employment with the Company for
any reason and with whom Executive had dealings in the course of his employment
with the Company.

(iv) “Company Employee” means any person who is or was an employee or
independent contractor of the Company or its Affiliates at the time of, or
during the twelve (12) month period prior to, the termination of Executive’s
employment with the Company for any reason.

(v) “Restricted Period” means the period commencing on the date of termination
of Executive’s employment with the Company for any reason and ending twelve
(12) months after such date; provided, however, that this period shall be tolled
and shall not run during any time Executive is in violation of this Section 2.3,
it being the intent of the parties that the Restricted Period shall be extended
for any period of time in which Executive is in violation of this Section 2.3.

(vi) “Territory” means the United States of America, it being understood that
the Company’s business is nationwide in scope and a nationwide restriction is
reasonable and necessary to protect the Company’s interests.

(c) Non-Participation with the Company’s Competitors. During his employment with
the Company, Executive will not, on his own behalf or on behalf of any other
person, engage in any business competitive with or adverse to that of the
Company. In addition, during the his employment with the Company, Executive will
not acquire, assume or participate in, directly or indirectly, any position,
investment or interest known by Executive to be adverse or antagonistic to the
Company, its business, or prospects, financial or otherwise, or in any company,
person, or entity that is, directly or indirectly, in competition with the
business of the Company or any of its Affiliates (as defined below). Ownership
by Executive, in professionally managed funds over which the Executive does not
have control or discretion in investment decisions, or as a passive investment,
of less than two percent (2%)



--------------------------------------------------------------------------------

of the outstanding shares of capital stock of any corporation with one or more
classes of its capital stock listed on a national securities exchange or
publicly traded on a national securities exchange or in the over-the-counter
market shall not constitute a breach of this Section 2.3(c).

(d) Non-Competition. During his employment with the Company and during the
Restricted Period, Executive will not, directly or indirectly, (i) engage in the
Business in the Territory, or (ii) hold a position based in or with
responsibility for all or part of the Territory, with any person or entity
engaging in the Business, whether as employee, consultant, or otherwise, in
which Executive will have duties, or will perform or be expected to perform
services for such person or entity, that is or are the same as or substantially
similar to the position held by Executive or those duties or services actually
performed by Executive for the Company within the twelve (12) month period
immediately preceding the termination of Executive’s employment with the
Company, or in which Executive will use or disclose or be reasonably expected to
use or disclose any confidential or proprietary information of the Company for
the purpose of providing, or attempting to provide, such person or entity with a
competitive advantage with respect to the Business.

(e) Non-Solicitation. During his employment with the Company and during the
Restricted Period, Executive will not, directly or indirectly, on Executive’s
own behalf or on behalf of any other party:

 

  (i) Call upon, solicit, divert, encourage or attempt to call upon, solicit,
divert, or encourage any Customer for purposes of marketing, selling, or
providing products or services to such Customer that are similar to or
competitive with those offered by the Company;

 

  (ii) Accept as a customer any Customer for purposes of marketing, selling, or
providing products or services to such Customer that are similar to or
competitive with those offered by the Company;

 

  (iii) Induce, encourage, or attempt to induce or encourage any Customer to
reduce, limit, or cancel its business with the Company; or

 

  (iv) Solicit, induce, or attempt to solicit or induce any Company Employee to
terminate his or her employment or engagement with the Company.

(f) Reasonableness of Restrictions. Executive acknowledges and agrees that
(i) his services to the Company under this Agreement are unique and
extraordinary; (ii) the restrictive covenants in this Agreement are essential
elements of Executive’s employment by the Company and are reasonable given
Executive’s access to the Company’s confidential information and the substantial
knowledge and goodwill Executive will acquire with respect to the business of
the Company as a result of his employment with the Company, and the unique and
extraordinary services to be provided by Executive to the Company; (iii) the
restrictive covenants contained in this Agreement are reasonable in time,
territory, and scope, and in all other respects; and (iv) enforcement of the
restrictions contained herein will not deprive the Executive of the ability to
earn a reasonable living. Should any part or provision



--------------------------------------------------------------------------------

of this Section 2.3 be held invalid, void, or unenforceable in any court of
competent jurisdiction, such invalidity, voidness, or unenforceability shall not
render invalid, void, or unenforceable any other part or provision of this
Agreement. The parties further agree that if any portion of this Section 2.3 is
found to be invalid or unenforceable by a court of competent jurisdiction
because its duration, territory, or other restrictions are deemed to be invalid
or unreasonable in scope, the invalid or unreasonable terms shall be replaced by
terms that are valid and enforceable and that come closest to expressing the
intention of such invalid or unenforceable terms.

(g) Enforcement. Executive acknowledges and agrees that the Company will suffer
irreparable harm in the event that Executive breaches any of Executive’s
obligations under this Section 2.3 and that monetary damages would be inadequate
to compensate the Company for such breach. Accordingly, Executive agrees that,
in the event of a breach by Executive of any of Executive’s obligations under
this Section 2.3, the Company will be entitled to obtain from any court of
competent jurisdiction preliminary and permanent injunctive relief, and
expedited discovery for the purpose of seeking relief, in order to prevent or to
restrain any such breach. Executive agrees to waive any requirement for the
securing or posting of any bond in connection with such remedies. The Company
will be entitled to recover its costs incurred in connection with enforcing this
Section 2.3, including reasonable attorneys’ fees and expenses.

3. COMPENSATION OF EXECUTIVE.

3.1 Base Salary. The Company shall pay Executive a base salary at the annualized
rate of Three Hundred Forty Thousand Dollars ($340,000.00) (the “Base Salary”),
less all applicable taxes, deductions and withholdings, to be paid in equal
installments in accord with the Company’s normal payroll practices. The Base
Salary may be changed in the discretion of the CEO and/or the Board, but the
Base Salary may only be decreased in connection with a Company-wide decrease in
executive compensation, provided that Executive shall not be subject to any
greater percentage reduction than any other Company executive.

3.2 Annual Milestone Bonus. During his employment hereunder, Executive shall be
eligible for a discretionary annual bonus of up to forty percent (40%) of his
Base Salary then in effect (the “Annual Milestone Bonus”). The amount of the
Annual Milestone Bonus to be paid shall be based on Executive’s attainment of
certain financial, clinical development, and/or business milestones (the
“Milestones”) to be established annually by the Board or the Compensation
Committee. The determination of whether Executive has met the Milestones, and if
so, the bonus amount (if any) that will be paid, shall be determined by the
Board or the Compensation Committee in its reasonable discretion. The Annual
Milestone Bonus shall be paid in cash as a single lump-sum payment no later than
March 15 of the next following calendar year. Executive must remain employed by
the Company through and including December 31, of a given year in order to earn
and receive any Annual Milestone Bonus for that year (except as provided in
Section 4.5 below). The Parties agree that Executive will be eligible for a pro
rata bonus for 2013, provided that he remains employed by the Company through
and including December 31, 2013 (and subject to the Board’s discretion as
described above). The Milestones for 2013 shall be established as soon as
practicable following the Effective Date.



--------------------------------------------------------------------------------

3.3 Stock Options. Subject to approval by the Board and subject to the terms of
the Company’s 2013 Stock Incentive Plan (the “Plan”), as of the Effective Date
Executive will be granted an option to purchase two hundred thousand
(200,000) shares of the Company’s Common Stock (the “Option”). The Option shall
be classified as incentive stock options to the maximum extent permitted by law,
with the remaining portion of the Option treated as non-statutory options. On
each anniversary of the grant date of the Option, one-third of the shares
subject to the Option shall vest, subject to Executive’s continued employment
with the Company on each such vesting date. The Option will be governed by the
Plan and shall be granted pursuant to the separate stock option grant notice and
stock option award agreement approved herewith. The exercise price per share of
the Option will be equal to the fair market value of a single share of Common
Stock as of the effective date of the grant as determined in good faith by the
Board.

3.4 Expense Reimbursements. The Company will reimburse Executive for all
reasonable business expenses incurred by Executive in connection with the
performance of his duties hereunder, subject to the Company’s reimbursement
policies in effect from time to time.

3.5 Benefits. Executive shall, in accordance with Company policy and the
applicable plan documents, be eligible to participate in benefits under any
benefit plan or arrangement that may be in effect from time to time and made
available to the Company’s senior management employees.

3.6 Holidays and Vacation. Executive shall be eligible to accrue up to four
(4) weeks of paid vacation per year and will receive paid Company holidays in
accordance with Company policy. In addition, Executive will be entitled to three
(3) personal days per calendar year. All available time off must be used in
accord with the Company’s policies and procedures. To the extent Executive would
be entitled to a greater number of vacation days or personal days under any
other Company policy, such other policy shall govern.

3.7 Withholdings. The Company may withhold from any amounts payable under this
Agreement such federal, state and local taxes required to be withheld pursuant
to any applicable law or other amount properly requested by Executive.

4. TERMINATION.

4.1 Termination by the Company. Executive’s employment with the Company is at
will and may be terminated by the Company at any time and for any reason, or for
no reason, including, but not limited to, under the following conditions:

4.1.1 Termination by the Company for Cause. The Company may terminate
Executive’s employment under this Agreement for “Cause” (as defined below) by
delivery of written notice to Executive in accordance with the procedures set
forth in Section 4.6.2 below. Any notice of termination given pursuant to this
Section 4.1.1 shall effect termination as of the date of the notice or as of
such other date as specified in the notice, subject to Section 4.6.2.



--------------------------------------------------------------------------------

4.1.2 Termination by the Company without Cause. The Company may terminate
Executive’s employment under this Agreement without Cause at any time and for
any reason or for no reason. Such termination shall be effective on the date
Executive is so informed or as otherwise specified by the Company.

4.2 Termination by Resignation of Executive. Executive’s employment with the
Company is at will and may be terminated by Executive at any time and for any
reason or for no reason, including via a resignation for Good Reason in
accordance with the procedures set forth in Section 4.6.3 below.

4.3 Termination for Death or Complete Disability. Executive’s employment with
the Company shall terminate effective upon the date of Executive’s death or
Complete Disability (as defined below).

4.4 Termination by Mutual Agreement of the Parties. Executive’s employment with
the Company may be terminated at any time upon a mutual agreement in writing of
the Parties. Any such termination of employment shall have the consequences
specified in such agreement.

4.5 Compensation Upon Termination.

4.5.1 Generally. When Executive’s employment under this Agreement is terminated
for any reason, Executive, or his estate, as the case may be, will be entitled
to receive the compensation and benefits earned through the effective date of
termination, including, but not limited to, as applicable: any Base Salary
earned through the date of termination; expense reimbursement amounts timely
submitted by Executive (subject to the Company’s expense reimbursement
policies); unpaid amounts of the Annual Milestone Bonus earned in the year prior
to termination, if any, subject to the terms of Section 3.2; and accrued and
unused vacation benefits earned through the date of termination at the rate in
effect at the time of termination; all less standard deductions and
withholdings.

4.5.2 Death or Complete Disability. If Executive’s employment under this
Agreement is terminated by his death or Complete Disability, then, in addition
to the amounts described in Section 4.5.1, and conditioned upon Executive (or
his estate or heirs as applicable) executing and not revoking a release of
claims in the form attached as Exhibit B (the “Release”) within the time periods
specified therein, the Company will provide the following separation benefits:
(i) the Company will continue Executive’s Base Salary (at the rate in effect as
of the termination) for a period of ninety (90) days beginning on the sixtieth
(60th) day following the termination of Executive’s employment with the Company,
(ii) Executive shall be entitled to a pro-rata share of the Annual Milestone
Bonus for the year in which the termination occurred, to be paid when and if
such Annual Milestone Bonus would have been paid under this Agreement, and
(iii) Executive will be entitled to partial accelerated vesting of each of
Executive’s outstanding stock options such that, on the effective date of the
Release, Executive shall receive immediate accelerated vesting of each option
with respect to the same number of shares that would have vested if Executive
had continued in employment



--------------------------------------------------------------------------------

with the Company through the next anniversary of the grant date for such option,
in accordance with the vesting schedule applicable to such option, provided,
however, that if the termination date falls on an anniversary of the grant date
of any stock option, no accelerated vesting will be provided for such stock
option. All stock options that vest in connection with Executive’s termination
under this Section 4.5.2 shall remain exercisable for ninety (90) days following
such termination. The continued Base Salary payments will be subject to standard
payroll deductions and withholdings and will be made on the Company’s regular
payroll cycle, commencing on the sixtieth (60th) day following the termination
of Executive’s employment with the Company, provided that the Company, in its
sole discretion, may begin the payments earlier.

4.5.3 Termination For Cause or Resignation without Good Reason. If Executive’s
employment is terminated by the Company for Cause, or Executive resigns his
employment hereunder without Good Reason, the Company shall pay Executive the
amounts described in Section 4.5.1. The Company shall thereafter have no further
obligations to Executive under this Agreement, except as otherwise provided by
law.

4.5.4 Termination Without Cause or Resignation For Good Reason Not In Connection
with a Change of Control. If, at any time other than upon the occurrence of, or
within six (6) months following a Change in Control (as defined below),
Executive’s employment under this Agreement is terminated by the Company without
Cause or Executive resigns for Good Reason, then, in addition to the amounts
described in Section 4.5.1, and conditioned upon Executive executing and not
revoking the Release within the time periods specified therein, the Company will
provide the following separation benefits: (i) the Company will continue
Executive’s Base Salary (at the rate in effect as of the termination) for a
period of twelve (12) months beginning on the sixtieth (60th) day following the
termination of Executive’s employment with the Company, (ii) Executive shall be
entitled to a pro-rata share of the Annual Milestone Bonus for the year in which
the termination occurred, to be paid when and if such Annual Milestone Bonus
would have been paid under this Agreement, and (iii) Executive will be entitled
to partial accelerated vesting of each of Executive’s outstanding stock options
such that, on the effective date of the Release, Executive shall receive
immediate accelerated vesting of each option with respect to the same number of
shares that would have vested if Executive had continued in employment with the
Company through the next anniversary of the grant date for such option, in
accordance with the vesting schedule applicable to such option, provided,
however, that if the termination date falls on an anniversary of the grant date
of any stock option, no accelerated vesting will be provided for such stock
option. All stock options that vest in connection with Executive’s termination
under this Section 4.5.4 shall remain exercisable for ninety (90) days following
such termination. The continued Base Salary payments will be subject to standard
payroll deductions and withholdings and will be made on the Company’s regular
payroll cycle, commencing on the sixtieth (60th) day following the termination
of Executive’s employment with the Company, provided that the Company, in its
sole discretion, may begin the payments earlier.

4.5.5 Termination Without Cause or Resignation For Good Reason In Connection
with a Change of Control. If upon the occurrence of, or within six (6) months
following a Change in Control (as defined below), Executive’s employment under
this Agreement is terminated by the Company without Cause or Executive resigns
for Good



--------------------------------------------------------------------------------

Reason, then, in addition to the amounts described in Section 4.5.1, and
conditioned upon Executive executing and not revoking the Release within the
time periods specified therein, the Company will provide the following
separation benefits: (i) the Company will continue Executive’s Base Salary (at
the rate in effect as of the termination) for a period of twelve (12) months
beginning on the sixtieth (60th) day following the termination of Executive’s
employment with the Company, (ii) Executive shall be entitled to a pro-rata
share of the Annual Milestone Bonus for the year in which the termination
occurred, to be paid when and if such Annual Milestone Bonus would have been
paid under this Agreement, and (iii) Executive will be entitled to accelerated
vesting of any unvested shares subject to any outstanding stock option(s), such
that, on the effective date of the Release, Executive shall be vested in one
hundred percent (100%) of the shares subject to such option(s). The continued
Base Salary payments will be subject to standard payroll deductions and
withholdings and will be made on the Company’s regular payroll cycle, commencing
on the sixtieth (60th) day following the termination of Executive’s employment
with the Company, provided that the Company, in its sole discretion, may begin
the payments earlier.

4.6 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

4.6.1 Complete Disability. As used herein, “Complete Disability” means the
inability of Executive, due to the condition of his physical, mental or
emotional health, effectively to perform the essential functions of his job with
or without reasonable accommodation for a continuous period of more than 180
days or for 180 days in any period of 270 consecutive days. For purposes of
making a determination as to whether a Complete Disability exists, at the
Company’s request Executive agrees to make himself available and to cooperate in
a reasonable examination by a licensed independent physician retained by the
Company and to authorize the disclosure and release to the Company of all
medical records related to such examination.

4.6.2 Cause. As used herein, “Cause” means: (i) Executive’s conviction of fraud,
embezzlement or misappropriation with respect to the Company, (ii) Executive’s
material breach of a material term of this Agreement, (iii) Executive’s material
breach of the Proprietary Information and Inventions Agreement between Executive
and the Company, (iv) Executive’s breach of fiduciary duties to the Company,
(v) Executive’s willful failure or refusal to perform his material duties under
this Agreement or failure to follow any specific lawful instructions of the
Company’s Chief Executive Officer, (vi) Executive’s conviction or plea of nolo
contendere in respect of a felony or of a misdemeanor involving moral turpitude,
or (vii) Executive’s willful or negligent misconduct that has a material adverse
effect on the property, business, or reputation of the Company. In the event
that the Company concludes that Executive has engaged in acts constituting in
Cause as defined in clauses (ii), (iii), (v), or (vii) above, prior to
terminating this Agreement for Cause the Company will provide Executive with at
least ten (10) days’ advance written notice of the specific circumstances
constituting such Cause, and an opportunity to correct such circumstances.



--------------------------------------------------------------------------------

4.6.3 Good Reason. For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following events without Executive’s consent: (i) a
material reduction of Executive’s Base Salary, except in connection with a
Company-wide decrease in executive compensation, as provided in Section 3.1 of
this Agreement, (ii) a material diminution of Executive’s authority, duties, or
responsibilities, or (iii) the Company’s material breach of this Agreement. In
order for Executive to resign for Good Reason, Executive must provide written
notice to the Company of the existence of the Good Reason condition within
thirty (30) days of the date on which Executive discovers, or reasonably should
have discovered, the existence of such Good Reason condition. Upon receipt of
such notice, the Company will have thirty (30) days during which it may remedy
the Good Reason condition and not be required to provide for the benefits
described in Section 4.5.3 or 4.5.4 as a result of such proposed resignation. If
the Good Reason condition is not remedied within such thirty (30) day period,
Executive may resign based on the Good Reason condition specified in the notice
effective immediately upon the expiration of the thirty (30) day cure period.

4.6.4 Change of Control. For purposes of this Agreement, a “Change in Control”
means the occurrence, in a single transaction or in a series of related
transactions, of any one or more of the following events (excluding in any case
transactions in which the Company or its successors issues securities to
investors primarily for capital raising purposes):

(i) the acquisition by a third party of securities of the Company representing
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities other than by virtue of a merger, consolidation or
similar transaction; (ii) a merger, consolidation or similar transaction
following which the stockholders of the Company immediately prior thereto do not
own at least fifty percent (50%) of the combined outstanding voting power of the
surviving entity (or that entity’s parent) in such merger, consolidation or
similar transaction; (iii) the dissolution or liquidation of the Company; or
(iv) the sale, lease, exclusive license or other disposition of all or
substantially all of the assets of the Company:

4.7 Section 409A Compliance. Notwithstanding anything to the contrary set forth
herein, any payments and benefits provided under this Section 4 that constitute
“deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code and the regulations and other guidance thereunder and any state law
of similar effect (collectively “Section 409A”) will not commence in connection
with Executive’s termination of employment unless and until Executive has also
incurred a “separation from service” (as such term is defined in Treasury
Regulation Section 1.409A-1(h) (a “Separation From Service”), unless the Company
reasonably determines that such amounts may be provided to Executive without
causing Executive to incur the additional 20% tax under Section 409A. The
parties intend that each installment of the payments provided for in this
Agreement is a separate “payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i). For the avoidance of doubt, the parties intend that
payments described in Sections 4.5.2, 4.5.3, and 4.5.4 (the “Separation
Benefits”) satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A provided under Treasury Regulation Sections
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Company
determines that the Separation Benefits constitute “deferred compensation” under
Section 409A and Executive is, on the termination of service, a “specified
employee” of the Company or any successor entity thereto, as such term is
defined in Section 409A, then, solely to the extent necessary to avoid the
incurrence of the adverse personal tax consequences under Section 409A, the
timing of the Separation Benefits will be delayed until the earlier to occur of:
(i) the date that is six months



--------------------------------------------------------------------------------

and one day after Executive’s Separation From Service, or (ii) the date of
Executive’s death (such applicable date, the “Specified Employee Initial Payment
Date”), the Company (or the successor entity thereto, as applicable) will
(A) pay to Executive a lump sum amount equal to the sum of the Separation
Benefits that Executive would otherwise have received through the Specified
Employee Initial Payment Date if the commencement of the payment of the
Separation Benefits had not been so delayed pursuant to this Section and
(B) commence paying the balance of the Separation Benefits in accordance with
the applicable payment schedules set forth in this Agreement.

5. ASSIGNMENT AND BINDING EFFECT.

This Agreement shall be binding upon and inure to the benefit of Executive and
Executive’s heirs, executors, personal representatives, assigns, administrators
and legal representatives. Because of the unique and personal nature of
Executive’s duties under this Agreement, neither this Agreement nor any rights
or obligations under this Agreement shall be assignable by Executive. This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns and legal representatives. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company.

6. NOTICES.

All notices or demands of any kind required or permitted to be given by the
Company or Executive under this Agreement shall be given in writing and shall be
personally delivered (and receipted for) or faxed during normal business hours
or mailed by certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Company:

Coronado Biosciences, Inc.

24 New England Executive Park

Suite 105

Burlington, Massachusetts 01803

Attn: Chief Executive Officer

If to Executive:

Kevin Horgan

8300 Crittenden Street

Philadelphia, PA 19118

Any such written notice shall be deemed given on the earlier of the date on
which such notice is personally delivered or three (3) days after its deposit in
the United States mail as specified above. Either Party may change its address
for notices by giving notice to the other Party in the manner specified in this
Section.



--------------------------------------------------------------------------------

7. CHOICE OF LAW.

This Agreement shall be construed and interpreted in accordance with the
internal laws of the Commonwealth of Massachusetts without regard to its
conflict of laws principles.

8. INTEGRATION.

This Agreement, including all documents referenced herein, contains the
complete, final and exclusive agreement of the Parties relating to the terms and
conditions of Executive’s employment and the termination of Executive’s
employment, and supersedes all prior and contemporaneous oral and written
employment agreements or arrangements between the Parties.

9. AMENDMENT.

This Agreement cannot be amended or modified except by a written agreement
signed by Executive and the Company.

10. WAIVER.

No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.

11. SEVERABILITY.

The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision, which most
accurately represents the Parties’ intention with respect to the invalid or
unenforceable term, or provision.

12. INTERPRETATION; CONSTRUCTION.

The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement. This Agreement has been
drafted by legal counsel representing the Company, but Executive has been
encouraged to consult with, and has consulted with, Executive’s own independent
counsel and tax advisors with respect to the terms of this Agreement. The
Parties acknowledge that each Party and its counsel has reviewed and revised, or
had an opportunity to review and revise, this Agreement, and any rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.



--------------------------------------------------------------------------------

13. ENFORCEMENT; ATTORNEYS FEES.

Executive acknowledges and agrees that the Company will suffer irreparable harm
in the event that Executive breaches any of Executive’s obligations under
Section 2 and that monetary damages will be inadequate to compensate the Company
for such breach. Accordingly, Executive agrees that, in the event of a breach or
threatened breach by Executive of any of Executive’s obligations under
Section 2, the Company will be entitled to obtain from any court of competent
jurisdiction preliminary and permanent injunctive relief, and expedited
discovery for the purpose of seeking relief, in order to prevent or to restrain
any such breach. Executive agrees to waive any requirement for the securing or
posting of any bond in connection with such remedies. Except as otherwise
prohibited by law, the Company will be entitled to recover its costs (including
reasonable attorneys fees) incurred by the Company in connection with a breach
of Section 2.

14. REPRESENTATIONS AND WARRANTIES.

14.1 Obligations to Prior Employers. Except as set forth in Section 1.3,
Executive represents and warrants to the Company that Executive is not obligated
or restricted under any agreement (including any non-competition or
confidentiality agreement), judgment, decree, order or other restraint of any
kind that could impair Executive’s ability to perform the duties and obligations
required of Executive hereunder. Executive further represents and warrants to
the Company that he has not violated any confidentiality agreement or other
similar obligation that he has to any former employer and that he has not
disclosed any confidential or trade secret information belonging to any former
employer to the Company or its agents. Executive agrees that he will not use
confidential information and/or trade secrets belonging to any former employer
in his employment with the Company or otherwise as a resource for building the
business of the Company and will structure his and the Company’s work
environment and practices in such a way to ensure that any such information will
not be used or disclosed during the course of his relationship with the Company.
The Executive shall defend, indemnify and hold harmless the Company from and
against any and all liabilities, claims, actions, and/or suits in connection
with or arising out of allegations that the Executive has violated any
obligation to any prior employer.

14.2 Conduct. The Executive agrees to abide by the Company’s generally
applicable rules of conduct for its employees and to refrain from taking any
action or making any statements with the intention or effect of disparaging the
goodwill or reputation of the Company.

14.3 Litigation Support. Both during and after Executive’s employment with the
Company, if the Company is evaluating, pursuing, contesting or defending any
proceeding, charge, complaint, claim, demand, notice, action, suit, litigation,
hearing, audit, investigation, arbitration or mediation, in each case whether
initiated by or against the Company (collectively, “Proceeding”), other than a
Proceeding initiated by or against Executive, Executive will reasonably
cooperate with the Company and its counsel in the evaluation, pursuit, contest
or defense of the Proceeding and provide such testimony and access to books and
records as may be necessary in connection therewith. Any such cooperation shall
be done at times mutually convenient for Executive and the Company, and



--------------------------------------------------------------------------------

the Company will make reasonable efforts to ensure that any such cooperation
does not interfere with any duties or obligations that Executive may have to a
third party, including any future employer. The Company will reimburse Executive
for Executive’s out-of-pocket expenses related to such cooperation.

14.4 Future Employment. In the event of Executive’s separation from the Company,
regardless of the reason or cause of that separation, Executive agrees that for
a period of twelve (12) months from the date his employment terminates, he will
provide the Company with no fewer than three (3) business days’ notice of his
intent to accept employment with or for an organization other than Company for
the express purpose of allowing the Company to determine if such proposed
employment interferes with any of Executive’s surviving obligations under this
Agreement. The notice of intent to accept employment will identify the new
employer, list Executive’s anticipated title, and describe his anticipated
duties.

15. COUNTERPARTS.

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall contribute one and the same
instrument.

16. JURISDICTION; VENUE.

The Parties agree that any litigation arising out of or related to this
Agreement or Executive’s employment by the Company shall be brought exclusively
in any state or federal court in Boston, Massachusetts. Each Party (i) consents
to the personal jurisdiction of said courts, (ii) waives any venue or
inconvenient forum defense to any proceeding maintained in such courts, and
(iii) except as otherwise provided in this Agreement, agrees not to bring any
proceeding arising out of or relating to this Agreement or Executive’s
employment by the Company in any other court.

17. INDEMNIFICATION.

The Company shall defend and indemnify Executive in his capacity as the
Company’s Chief Medical Officer, to the fullest extent permitted under the
Delaware General Corporate Law (the “DGCL”). The Company shall also maintain a
policy for indemnifying its officers and directors, including but not limited to
Executive, for all actions permitted under the DGCL taken in good faith pursuit
of their duties for the Company, including but not limited to maintaining an
appropriate level of Directors and Officers Liability coverage and maintaining
the inclusion of such provisions in the Company’s by-laws or certificate of
incorporation, as applicable and customary. The rights to indemnification shall
survive any termination of this Agreement.

18. ADVERTISING WAIVER.

Executive agrees to permit the Company, and persons or other organizations
authorized by the Company, to use, publish and distribute advertising or sales
promotional literature concerning the products and/or services of the Company,
or the machinery and equipment used in the provision thereof, in which
Executive’s name and/or pictures of Executive taken in the course of Executive’s
provision of services to the Company appear. Executive hereby waives and
releases any claim or right Executive may otherwise have arising out of such
use, publication or distribution.



--------------------------------------------------------------------------------

19. SURVIVAL.

Sections 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17 and 18 of this
Agreement will survive the termination of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

CORONADO BIOSCIENCES, INC.

 

/s/ Harlan Weisman, MD     November 5, 2013     HARLAN WEISMAN, MD     DATE    
Chief Executive Officer        

EXECUTIVE:

 

/s/ Kevin Horgan, MD     November 5, 2013     KEVIN HORGAN, MD     DATE    



--------------------------------------------------------------------------------

EXHIBIT A

PIAA

CORONADO BIOSCIENCES, INC.

EMPLOYEE PROPRIETARY INFORMATION

AND INVENTIONS AGREEMENT

In consideration of my employment by CORONADO BIOSCIENCES, INC. (the “Company”),
the compensation to be paid to me, and other valuable consideration, I hereby
agree as follows:

1. NONDISCLOSURE

1.1 Recognition of Company’s Rights; Nondisclosure. At all times during my
employment with the Company and thereafter, I will hold in strictest confidence
and will not disclose, use, distribute, lecture upon, or publish any of the
Company’s and/or its Affiliates’ Proprietary Information (defined below), except
as may be required in connection with my work for the Company, or unless an
officer of the Company expressly authorizes such in writing. I will obtain the
Company’s written approval before publishing or submitting for publication any
material (written, verbal, or otherwise) that relates to my work at the Company
and/or incorporates any Proprietary Information. I hereby assign to the Company
any rights I may have or acquire in such Proprietary Information and recognize
that all Proprietary Information shall be the sole property of the Company and
its assigns. For purposes of this Agreement, “Affiliate” means, with respect to
any specific entity, any other entity that, directly or indirectly, through one
or more intermediaries, controls, is controlled by or is under common control
with such specified entity.

1.2 Proprietary Information. The term “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company and/or its Affiliates. By way of illustration but not limitation,
“Proprietary Information” includes (a) trade secrets, inventions, mask works,
ideas, processes, formulas, screening and/or diagnostic techniques or tests,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques (hereinafter
collectively referred to as “Inventions”); and (b) information, plans,
strategies, and/or data regarding research, development, new products, marketing
and selling, business plans, budgets and unpublished financial statements,
licenses, prices and costs, suppliers and customers; and (c) information
regarding the skills, potential, performance, and/or compensation of other
employees of the Company and/or its Affiliates. Notwithstanding the foregoing,
it is understood that I am free to use information which is generally known in
the trade or industry, and which is not gained as a result of a breach of this
Agreement.

1.3 Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.

1.4 No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person. I will use in the performance of my duties only information which is
generally known and used by persons with training and experience comparable to
my own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company.

2. ASSIGNMENT OF INVENTIONS.

2.1 Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.



--------------------------------------------------------------------------------

2.2 Prior Inventions. Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement. To preclude any possible uncertainty, Exhibit A
hereto contains a complete list of all Inventions that I have, alone or jointly
with others, conceived, developed or reduced to practice or caused to be
conceived, developed or reduced to practice prior to the commencement of my
employment with the Company, that I consider to be my property or the property
of third parties and that I wish to have excluded from the scope of this
Agreement (collectively referred to as “Prior Inventions”). If no Inventions are
listed in Exhibit A, I represent that there are no Prior Inventions. If, in the
course of my employment with the Company, I incorporate a Prior Invention into a
Company product, process or machine, the Company is hereby granted and shall
have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license
(with rights to sublicense through multiple tiers of sublicensees) to make, have
made, modify, use and sell such Prior Inventions. Notwithstanding the foregoing,
I agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.

2.3 Assignment of Inventions. Subject to Sections 2.4, and 2.6, I hereby assign
and agree to assign in the future (when any such Inventions or Proprietary
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to the Company all my right, title and interest in and to any and
all Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with the Company. Inventions assigned to the
Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as “Company Inventions.”

2.4 Nonassignable Inventions. This Agreement does not apply to any Invention
that qualifies fully as a nonassignable Invention under the laws of the state
where I am domiciled.

2.5 Obligation to Keep Company Informed. During the period of my employment and
for six (6) months after termination of my employment with the Company, I will
promptly disclose to the Company fully and in writing all Inventions authored,
conceived or reduced to practice by me, either alone or jointly with others.

2.6 Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company.

2.7 Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire,” pursuant to
United States Copyright Act (17 U.S.C., Section 101).

2.8 Enforcement of Proprietary Rights. I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance.

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

3. RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during the period of my employment at the Company, which records
shall be available to and remain the sole property of the Company at all times.



--------------------------------------------------------------------------------

4. ADDITIONAL ACTIVITIES. I agree that during the period of my employment by the
Company I will not, without the Company’s express written consent, engage in any
employment or business activity which is competitive with, or would otherwise
conflict with, my employment by the Company. In addition to any other
post-employment limitation on my activities agreed to in any written Employment
Agreement between the Company and me, I agree further that, to the fullest
extent permitted by applicable law and public policy, for the period of my
employment by the Company and for one (l) year after the date of termination of
my employment with the Company I will not, either directly or through others,
(i) solicit or attempt to solicit any employee, independent contractor or
consultant of the Company to terminate his or her relationship with the Company
in order to become an employee, consultant or independent contractor to or for
any other person or entity, or (ii) solicit the business of any client or
customer of the Company with which (or whom) I had dealings while employed by
the Company.

5. NO CONFLICTING OBLIGATION. I represent that my performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence or
in trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith.

6. RETURN OF COMPANY DOCUMENTS. When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company. I further agree that any
property situated on the Company’s premises and owned by the Company, including
but not limited to all storage media of any type, computer and related
equipment, filing cabinets or other work areas, is subject to inspection by
Company personnel at any time with or without notice. Prior to leaving, I will
cooperate with the Company in completing and signing the Company’s termination
statement.

7. LEGAL AND EQUITABLE REMEDIES. Because my services are personal and unique and
because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.

8. NOTICES. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.

9. NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.

10. GENERAL PROVISIONS.

10.1 Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of New York, as
such laws are applied to agreements entered into and to be performed entirely
within New York between residents of New York, without regard to conflict of law
principles. I hereby expressly consent to the personal jurisdiction of the state
and federal courts located in New York, New York for any lawsuit filed there
against me by Company arising from or related to this Agreement.

10.2 Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

10.3 Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

10.4 Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.



--------------------------------------------------------------------------------

10.5 Employment. I agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by the Company, nor
shall it interfere in any way with my right or the Company’s right to terminate
my employment at any time, with or without cause.

10.6 Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

10.7 Entire Agreement. This Agreement, along with my Employment Agreement with
the Company, constitutes the final, complete agreement of the parties with
respect to the subject matter hereof and supersedes and merges all prior
discussions between me and the Company, except as specifically noted herein. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by me and
the Chief Executive Officer of the Company. Any subsequent change or changes in
my duties, salary or compensation will not affect the validity or scope of this
Agreement.

This Agreement shall be effective as of the first day of my employment with the
Company.

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.

 

   (Signature)    (Printed Name) Date:    

Address of Residence:

 

     

ACCEPTED AND AGREED TO:

CORONADO BIOSCIENES, INC.

 

By:    

Title:    

Date:    

Address:    



--------------------------------------------------------------------------------

EXHIBIT A

Prior Inventions Disclosure

The following is a complete list of all Prior Inventions:

 

¨ None

 

x See immediately below:

On next page

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

Prior Inventions Disclosure

Use of gastrointestinal microbiome profiling to enable

 

  •  

assessment of risk of

 

  ¡    

cancer

 

  ¡    

inflammatory disease

 

  ¡    

degenerative brain disease including Alzheimer’s disease

 

  ¡    

osteoporosis

 

  ¡    

aging associated with frailty

 

  •  

diagnosis of irritable bowel syndrome subtypes

 

  •  

prediction of response to therapy for

 

  ¡    

cancer

 

  ¡    

irritable bowel syndrome

 

  ¡    

inflammatory disease

 

  ¡    

degenerative brain disease

 

  ¡    

osteoporosis

 

  ¡    

aging associated frailty

 

  •  

assessment of effect of therapy as a pharmacodynamic marker

Development and use of “electronic nose” to identify odor signatures from urine
and stool. These odor signatures reflect distinct gastrointestinal microbiome
profiles of diagnostic and prognostic significance.



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE OF CLAIMS

THIS RELEASE OF CLAIMS (this “Release”) is made by Kevin Horgan (“Executive”)
into as of the date it is signed by Executive, as indicated on the signature
page hereof.

Executive acknowledges that he previously executed an Executive Employment
Agreement (the “Agreement”) that included, among other items, a promise of
severance pay and other benefits by Coronado Biosciences, Inc. (the “Company”)
in certain situations, contingent upon Executive’s execution of a release of
claims. Pursuant to the terms of the Agreement and Company’s promise to provide
severance pay and other benefits, Executive execute this Release.

Executive, on his own behalf and on behalf of his heirs, personal
representatives, successors and assigns, hereby release and forever discharge
the Company and each of its Affiliates and each and every one of their
respective present and former shareholders, directors, officers, members,
employees, agents, insurers, predecessors, successors and assigns (the “Released
Parties”), of and from any and all claims, demands, actions, causes of action,
damages, costs and expenses which Executive now has or may have by reason of
anything occurring, done or omitted to be done as of or prior to date he signs
this Release including, but not limited to, (i) any and all claims related to
Executive’s employment with Company and the termination of same; (ii) any and
all claims for additional compensation or benefits other than the compensation
and benefits set forth in the Agreement, including but not limited to wages,
commissions, deferred compensation, bonuses, or other benefits of any kind;
(iii) any and all claims relating to employment practices or policies of Company
or its Affiliates; and (iv) any and all claims arising under any state or
federal legislation, including, but not limited to, claims under the Employee
Retirement Income Security Act, the Family Medical Leave Act, Title VII of the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, as
amended, the Older Workers Benefit Protection Act, the Genetic Information
Nondiscrimination Act, any act relating to military service, any Massachusetts
law related to human rights and/or civil rights, and any other federal, state or
local law or regulation prohibiting employment discrimination or otherwise
governing the employment relationship between Executive and Company (the
“Released Claims”), except that notwithstanding anything contained in this
Release, Executive understands that he is not releasing any claims which cannot
by law be released.

Executive further covenants and agrees that he will not sue any of the Released
Parties on any ground arising out of or related to any of the Released Claims.
Executive acknowledges and agrees that this covenant does not preclude him from
filing a charge or complaint with any government agency, to the extent permitted
by law, but expressly releases, waives, and disclaims any right to compensation
or other benefit that may otherwise inure to him as a result of any such charge
or complaint involving the Company.



--------------------------------------------------------------------------------

In making this Release, Executive further represents and acknowledges that:

(a) He is voluntarily entering into and signing this Release;

(b) The claims waived, released and discharged in the above Release include any
and all claims Executive has or may have arising out of or related to his
employment with the Company and the termination of that employment, including
any and all claims under the Age Discrimination in Employment Act;

(c) Those claims waived, released and discharged in this Release do not include,
and Executive is not waiving, releasing or discharging, any claims that may
arise after the date he signs this Release;

(d) The payments and benefits conditioned upon Executive’s execution of this
Release constitute consideration that Executive was not entitled to receive
before the effective date of this Release absent the execution of this Release;

(e) Executive was given twenty-one (21) days within which to consider this
Release;

(f) The Company has advised Executive of his right to consult with an attorney
regarding this Release before executing the Release and encouraged him to
exercise that right;

(g) Executive may revoke this Release at any time within seven (7) days after
the date he signs this Release, and this document will not become effective or
enforceable until the eighth (8th) day after the date he signs this Release (on
which day this Release will automatically become effective and enforceable
unless previously revoked within that seven (7) day period); and

(h) EXECUTIVE HAS CAREFULLY READ THIS DOCUMENT, AND FULLY UNDERSTANDS EACH AND
EVERY TERM.

I hereby execute this Release on the      day of                      , 20    .

 

   Kevin Horgan, MD